—Order unanimously affirmed without costs. Memo-
randum: Supreme Court properly denied the motion of plaintiff insurer for summary judgment declaring that it has no obligation to defend or indemnify defendant Carl N. Reiss in the underlying personal injury action commenced against him by Steven M. Paris and Billie Jo Paris (defendants). The policy was limited to insurance for business conduct, and plaintiff met its initial burden by establishing that the construction of the residence was a nonbusiness venture for Reiss. Defendants came forward, however, with proof in admissible form that Reiss was constructing the residence through his business and had employed Steven Paris to work at the site, thereby raising an issue of fact (see generally, Zuckerman v City of New York, 49 NY2d 557, 562). (Appeal from Order of Supreme Court, Erie County, Michalek, J. — Summary Judgment.) Present — Den-man, P. J., Pine, Hayes, Hurlbutt and Callahan, JJ.